DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response to office action filed 09/28/2021.
Claims 3, 7, 10, 14 and 17 are canceled, with claim 3 newly cancelled.
Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are currently pending and have been examined.

Response to Amendment/Arguments
112(a) New Matter
Applicant contends that the first and second nodes can be functionally interchangeable, and thus, in paragraph 54 of applicant's specification, the "another blockchain node" is not required to be a first node or a second node. Examiner respectfully disagrees because Fig.2 of applicant's specification does not include any arrows pointing either from nodes 2, 3 or 4 back to node 1. Thus, it appears that the first and second nodes are not functionally interchangeable. Therefore, the rejection is maintained.
New grounds of rejection have been made in light of applicant’s claim amendments.

112(b) Unclear Scope
The standing rejections are withdrawn because applicant's amendments removing the limitation "first block chain node".
New grounds of rejection have been made in light of applicant’s claim amendments.

103
Applicant contends the new independent claim amendments are not taught by the art. Examiner respectfully disagrees because paragraphs 27 and 70 of reference Davis teach these new independent claim amendments.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claims 1, 8 and 15 recite “after broadcasting the pre-processed block to the plurality of second block chain nodes, receiving, by the first block chain node and from a particular second block chain node, a query request for the particular second block chain node to acquire, from the first block chain node, a particular transaction request of the pre-processed block that is missing from a memory of the particular second block chain node; in response to the query request, sending the particular transaction request of the pre-processed block to the particular second block chain node”. Applicant’s pre-grant publication (PGPub) discloses that upon the second block chain node not finding a transaction request within its memory, the second block chain node sends a query message to another block chain node and then, the other block chain node returning a reply message (see paras 54, 74, 78). However, the PGPub is silent with respect to the first block chain node receiving the query message from the second block chain node, and silent with respect to the first block chain node returning a reply message. Additionally, Fig.2 of the PGPUb is missing any arrows returning back to the first block chain node from a second block chain node. Therefore, new matter is added. 
Claims 1, 8 and 15 recite “storing … the transaction request … wherein storing comprises: sending … the transaction request to distributed middleware; and sending, by the distributed middleware [wherein the distributed middleware sends] … the transaction request to the memory corresponding to the first block chain node …”. The PGPub discloses a first feature of sending the transaction request to distributed middleware and a second feature of the distributed middleware storing the transaction request in a memory corresponding to the first block chain node (see para 44). However, the PGPub is silent with respect to the storing of the transaction request comprising both these features. Therefore, new matter is added.
Claims 2, 4-6, 9, 11-13, 16 and 18-20 are also rejected as they depend from claims 1, 8 or 15.

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 8-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Unclear Scope
Claim 8 is directed to a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations (e.g. “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: ... storing … broadcasting …”). However, this claim also recites limitations directed to distributed middleware and second block chain nodes (e.g. “storing … wherein storing comprises: ... wherein the distributed middleware sends the transaction request to the memory corresponding to the first block chain node for storage, according to a node identifier of the first block chain node” and “broadcasting … wherein each of the second block chain nodes sends the transaction request to the distributed middleware and the distributed middleware sends the transaction request to a memory corresponding to each of the second block chain nodes for storage according to a node identifier of each of the second block chain nodes”). As such, it is unclear whether the claim is solely directed towards a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations, or a combination of the non-transitory, 
Claim 15 is directed to a computer-implemented system, comprising one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations. However, this claim also recites limitations directed to distributed middleware and second block chain nodes (e.g. “storing … wherein storing comprises: ... wherein the distributed middleware sends the transaction request to the memory corresponding to the first block chain node for storage, according to a node identifier of the first block chain node” and “broadcasting … wherein each of the second block chain nodes sends the transaction request to the distributed middleware and the distributed middleware sends the transaction request to a memory corresponding to each of the second block chain nodes for storage according to a node identifier of each of the second block chain nodes”). As such, it is unclear whether the claim is solely directed towards a computer-implemented system, comprising one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations, or a combination of the computer-implemented system, comprising one or more computers and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations with the distributed middleware and second block chain nodes. Therefore, the scope is unclear.
See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 9, 11-13, 16 and 18-20 are also rejected as they depend from either claims 8 or 15.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2017/0344987 A1) in view of Christidis (US 2018/0101560 A1).

Claims 1, 8 and 15:
Davis teaches:
one or more computers (Fig.1; paras 9, 21-22)
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising (Fig.2, Fig.11; paras 10, 18, 120-131)
receiving, by a first block chain node, a transaction request sent by a terminal (paras 25, 69)
storing, by the first block chain node, the transaction request in a memory corresponding to the first block chain node, wherein storing comprises: sending, by the first block chain node, the transaction request to distributed middleware; and sending, by the distributed middleware, according to a node identifier of the first block chain node, the transaction request to the memory corresponding to the first block chain node for storage [wherein the distributed middleware sends the transaction request to the memory corresponding to the first block chain node for storage, according to a node identifier of the first block chain node] (paras 27, 70)
broadcasting, by the first block chain node, the transaction request to a plurality of second block chain nodes, wherein each of the second block chain nodes sends the transaction request to the distributed middleware and the distributed middleware sends the transaction request to a memory corresponding to each of the second block chain nodes for storage according to a node identifier of each of the second block chain nodes (paras 27, 70)
obtaining, by the first block chain node and as an obtained transaction request, the transaction request and at least one other transaction request from the memory (paras 31-33, 71)
packaging the obtained transaction request and the at least one other transaction request into a pre-processed block (paras 32-33, 71)
broadcasting, by the first block chain node, the pre-processed block to the plurality of second block chain nodes; after broadcasting the pre-processed block to the plurality of second block chain nodes (para 34, 72)
receiving, by the first block chain node and from a particular second block chain node, a query request for the particular second block chain node to acquire, from the first block chain node, a particular transaction request of the pre-processed block that is missing from a memory of the particular second block chain node (Fig.4A, Fig.4B; paras 74-79)
in response to the query request, sending the particular transaction request of the pre-processed block to the particular second block chain node; after sending the particular transaction request of the pre-processed block to the particular second block chain node (Fig.4A, Fig.4B; paras 74-79)
Davis does not teach:
receiving, by the first block chain node from each of the plurality of second block chain nodes, a corresponding verification result for the pre-processed block
obtaining, by the first block chain node based on each corresponding verification result, an integrated verification result
Christidis teaches:
receiving, by the first block chain node from each of the plurality of second block chain nodes, a corresponding verification result for the pre-processed block (Fig.3 items 306 & 308; paras 21-23)
obtaining, by the first block chain node based on each corresponding verification result (Fig.3 items 306 & 308), an integrated verification result (Fig.3 item 310; paras 21-23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, non-transitory computer-readable medium, and system of Davis to include the receiving of a verification result of the pre-processed block and the obtaining of an integrated verification result, as taught by Christidis, in order to improve blockchain transaction verification (Christidis, paras 5-7).





Claims 2, 9 and 16: 
Davis in view of Christidis teach all limitations of claims 1, 8 and 15. Davis also teaches:
wherein each of the memory corresponding to the first block chain node and the memory corresponding to each of the second block chain nodes is a database that stores transaction requests (paras 27, 59-60, 67, 124-127, 130)

Claims 4, 11 and 18: 
Davis in view of Christidis teach all limitations of claims 1, 8 and 15. Davis also teaches:
obtaining, by the first block chain node from the memory, a predetermined number of transaction requests with a transaction type higher than a predetermined priority (para 26)

Claims 5, 12 and 19: 
Davis in view of Christidis teach all limitations of claims 4, 11 and 18. Davis also teaches:
storing, by the first block chain node, the transaction request in the memory according to the transaction type of the transaction request and a preset priority sequence of transaction types (para 26)

Claims 6, 13 and 20: 
Davis in view of Christidis teach all limitations of claims 1, 8 and 15. Davis also teaches:
wherein the first block chain node is a leader node in a consortium chain consensus algorithm; wherein the particular second block chain node is a non-leader node in the consortium chain consensus algorithm (paras 22-24)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        

/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685